DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 9, 11-12, 16, 18-19, 24-31, 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-7, 9, 12, 16, 19, 25-31, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,210,766 to McLaughlin in view of US 2014/0203027 to Planeta et al. (Planeta), US 2006/0043106 to Pottish et al. (Pottish), US 2014/0364547 to Iwasaki et al. (Iwasaki) and US Patent No. 5,656,346 to Hirt.
Regarding claims 1, 6-7, 20, 22, McLaughlin discloses a tubular container (Fig 3) comprising an outlet unit having an outlet part (36) through which contents are dispensed and a shoulder part (34) extending radially outward from the outlet part, transparent body part (to see holographic layer 14) comprising a laminated film and being welded to shoulder part of outlet unit (Fig 3) and configured to store the contents, surfaces that come into contact with In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).  Furthermore, Planeta discloses that the gas barrier layer were known to be made of metal or evoh (€0003-0004) and one of ordinary skill in the art would have further found it obvious to choose from the list of functionally equivalent materials to manufacture the gas barrier for preventing the escape of gas (Planeta, €0002) since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  The modified McLaughlin does not teach a membrane positioned on inner side of the outlet part.  However, Hirt discloses packaging tube (Fig 4) comprising a membrane (18) positioned on inner side of outlet part (16), the membrane of the same material as outlet unit and glued together (col. 4, ll. 20-27) for providing diffusion barrier means.  One of ordinary skill in the art would have found it further obvious to incorporate a membrane to McLaughlin as suggested by Hirt in order to provide diffusion barrier means (Hirt, col. 3, ll. 45-50).  Although Hirt teaches the membrane glued to inner side of the outlet part, welding was a known functional equivalent to glue and one of ordinary skill in the art would have found it obvious to weld the parts together as a functional equivalent to gluing the parts together in order to form a one piece construction since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  


Regarding claim 9, McLaughlin further discloses outlet unit and body part integral with one another (Fig 3), body part having one end and other end in axial direction, inner surfaces of the other end aligned and welded together (38).
Regarding claim 12, 19, 25, the modified McLaughlin further discloses intermediate layer (16) being transparent (for viewing of holographic film) deposited layer having gas barrier property.
Regarding claim 16, McLaughlin further discloses outlet unit and body part integral with one another (Fig 3), the outlet unit also being like the body with the recited layers (abstract).
Regarding claims 26-27, 29-30, the modified McLaughlin teaches the container of claim 1 except for the recited range of thickness of the layers of the film.  However, it would have been obvious to one of ordinary skill in the art to change the dimensions to optimize barrier properties since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  
Regarding claim 28, 31, the modified McLaughlin further discloses intermediate layer comprising EVOH copolymer (col. 3, ll. 45-50) but does not teach the recited thickness of the intermediate layer to the range as recited.  However, it would have been obvious to one of ordinary skill in the art to change the dimensions to optimize barrier properties since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  
Regarding claim 33-34, McLaughlin further discloses laminated group further comprising a flexible layer (14) comprising polyethylene (col. 2, ll. 55-60).

Claim 11, 18, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Planetta, Pottish, Iwasaki, Hirt and US Patent No. 3,260,777 to Brandt.
Regarding claim 11, 18, 24, the modified McLaughlin teaches the container of claim 6 except for the gas barrier layer having oxygen absorbency.  However, Brandt discloses tubular container (Fig 1) with oxygen absorbency with barrier layer (col. 1, ll. 45-50).  One of ordinary skill in the art would have found it obvious to manufacture the gas barrier layer with oxygen absorbency as suggested by Brandt to facilitate gas impenetrability.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottish in view of McLaughlin, Planeta, Iwasaki and Hirt.
Regarding claims 1, Pottish discloses a tubular container (500, Fig 5a) comprising an outlet unit having an outlet part (350) through which contents are dispensed and a shoulder part (504) extending radially outward from the outlet part, body part (508) comprising flexible material and being welded to shoulder part of outlet unit (Fig 5a).  Pottish discloses that it was known in the art to manufacture tubular containers with the tube shoulder also being made of flexible material in order to flatten to dispense essentially all of the product (abstract), the tube shoulder and body formed of the same material (€0086).  Pottish does not teach the materials of the body and shoulder as recited.  McLaughlin discloses a tubular container (Fig 3) comprising an outlet unit having an outlet part (36) through which contents are dispensed and a shoulder part (34) extending radially outward from the outlet part, transparent body part (to see holographic layer 14) comprising a laminated film and being welded to shoulder part of outlet unit (Fig 3) and configured to store the contents, surfaces that come into contact with contents when contents are stored in the container capable of comprising non-absorbing resin, the In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).  Furthermore, Planeta discloses that the gas barrier layer were known to be made of metal or evoh (€0003-0004) and one of ordinary skill in the art would have further In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  The modified Pottish does not teach a membrane positioned on inner side of the outlet part.  However, Hirt discloses packaging tube (Fig 4) comprising a membrane (18) positioned on inner side of outlet part (16), the membrane of the same material as outlet unit and glued together (col. 4, ll. 20-27) for providing diffusion barrier means.  One of ordinary skill in the art would have found it further obvious to incorporate a membrane to McLaughlin as suggested by Hirt in order to provide diffusion barrier means (Hirt, col. 3, ll. 45-50).  Although Hirt teaches the membrane glued to inner side of the outlet part, welding was a known functional equivalent to glue and one of ordinary skill in the art would have found it obvious to weld the parts together as a functional equivalent to gluing the parts together in order to form a one piece construction since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  

Response to Arguments
Applicant's arguments filed 9/29/2020 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Assuming arguendo that applicant has support in the original disclosure for the membrane being welded to inner side of the outlet part, Hirt discloses a packaging tube (Fig 4) and in particular discloses membrane (18) which comprises the same material as the outlet part and is glued to the inner side of the outlet part (col. 4, ll. 20-28) since they are prefabricated with the outlet part.  Although Hirt discloses that the parts are glued together, welding was a well-known functional equivalent to gluing and taken as a whole, one of ordinary skill in the art would have found it obvious to weld the membrane and outlet part together as a replacement for gluing the membrane and outlet part together since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/               Examiner, Art Unit 3735